DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 2/28/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claims 1, 8, and 16 have been amended.
Claims 18-19 have been cancelled.
New claim 22 has been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2019/0129853), Bodas et al. (US 2014/0095801), and Griffin et al. (US 8,738,860).
With respect to claim 1, Walker teaches of a system, comprising: a processor core configured to: operate in an idle state (fig. 1-2; paragraph 12; where the processor core is powered down); and
operate in a run state in which the processor core executes instructions (paragraph 17, where the processor cores execute instructions concurrently);
a power management circuit coupled to the processor core and configured to: receive, while the processor core is in the idle state, a first set of invalidation requests directed to the processor core to invalidate a set of entries of a storage array of the processor core (fig. 3; paragraph 35; where invalidation requests are received for the TLB (claimed storage array) while the processor core is powered down);
store first invalidation information that is indicative of the first set of invalidation requests (fig. 2-3; paragraph 28, 35; where queue 235 stores the invalidation requests that are received when the processor core is powered down); 
determine that the processor core has received a request to transition to the run state (fig. 4; paragraph 37; where an instruction is dispatched for execution on the processor core); and 
based on a detection of a request to transition the processor core to the run state from the idle state, invalidate the set of entries of the storage array based on the first invalidation information (fig. 4, 8; paragraph 12, 37-40, 61 and 63; where the TLB is repopulated and then the invalidation requests stored in the queue are replayed to invalidate the appropriate entries in the TLB. This occurs as a part of the powering up of the core).

However, Bodas teaches of operate in an idle state in which the processor core does not execute instructions but is not in a powered-off state (fig. 3; paragraph 6-10, 28, 31; where the processor core is in a deep low-power state, “C1+” state which is a lower power state than C1 where the processor no longer executes instructions).
The combination of Walker and Bodas teaches of transition the processor core from the run state to the idle state (Walker, paragraph 37; Bodas, fig. 3; paragraph 36, 53-54; where integrated circuitry causes the processor to be woken up to process deferred snoops);
receive, while the processor core is in the idle state, a first set of invalidation requests directed to the processor core to invalidate a set of entries of a storage array of the processor core (Walker, fig. 3; paragraph 35; where invalidation requests are received for the TLB (claimed storage array) while the processor core is powered down; Bodas, fig. 4; paragraph 36, 43, 48; where a snoop is queued to invalidate the cache line by the integrated circuitry);
store first invalidation information that is indicative of the first set of invalidation requests (Walker, fig. 2-3; paragraph 28, 35; where queue 235 stores the invalidation requests that are received when the processor core is powered down; Bodas, fig. 4; paragraph 36, 43, 48; where a snoop is queued to invalidate the cache line by the integrated circuitry).

However, Griffin teaches of based on a detection of a request to transition the processor core to the powered-off state from the idle state, discard the first invalidation information (fig. 44; column 85, lines 8-15, column 85, line 25-column 86, line 8; where the processor and caches are powered down, the invalidation message is just discarded).
Walker and Bodas are analogous art because they are from the same field of endeavor, as they are directed to retaining coherency during low power operations.
It would have been obvious to one of ordinary skill in the art having the teachings of Walker and Bodas before the time of the effective filing of the claimed invention to incorporate the C1+ state and its deferred snoop strategy in Walker as taught in Bodas.  Their motivation would have been to more efficiently manage the coherency during power down operation (Bodas, paragraph 11).
Walker, Bodas, and Griffin are analogous art because they are from the same field of endeavor, as they are directed to coherency during low power operations.
It would have been obvious to one of ordinary skill in the art having the teachings of Walker, Bodas, and Griffin before the time of the effective filing of the claimed invention to incorporate discarding of invalidation messages when in the powered down state in the combination of Walker and Bodas as taught in Griffin.  Their motivation would have been to more efficiently manage the coherency during power down operation.
With respect to claim 8 the combination of Walker, Bodas, and Griffin teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
Walker also teaches of a non-transitory computer readable medium having stored thereon design information that specifies a circuit design in a format recognized by a fabrication system that is configured to use the design information to fabricate a hardware integrated circuit that comprises the system of claim 1 (paragraph 65-66; where the software instructions on the computer medium are for the design or fabrication of an IC device).
With respect to claim 16, the combination of Walker, Bodas, and Griffin teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
Walker also teaches of a method, comprising: detecting, by a power management circuit of a processing unit, that a processor core of the processing unit has transitioned to an idle state (paragraph 28, 34-35; where the processing system powers down the processor core and the processing system then monitors the invalidation requests.  As the processing system beings monitoring the invalidation requests when the core is powered down, it must know when that happens in order for it to monitor the requests).
With respect to claim 5, Walker teaches of an invalidation buffer, wherein the power management circuit is configured to store the first invalidation information in the invalidation buffer (fig. 2; paragraph 28; where queue 235 stores the invalidation requests), 
wherein the first invalidation information specifies a set of memory addresses, and wherein the set of entries correspond to those entries of the storage array that store data for 
With respect to claim 6, Walker teaches of wherein the power management circuit is configured to: receive, while the processor core is in the idle state, a second set of invalidation requests directed to the processor core to invalidate a set of entries of a translation lookaside buffer (TLB) of the processor core (fig. 3; paragraph 35; where invalidation requests are received for the TLB while the processor core is powered down);
store second invalidation information indicative of the second set of invalidation requests (fig. 2-3; paragraph 28, 35; where queue 235 stores the invalidation requests that are received when the processor core is powered down); and 
prior to the processor core operating in the run state, invalidate the set of entries of the TLB based on the second invalidation information (fig. 4; paragraph 12, 38-40; where the TLB is repopulated and then the invalidation requests stored in the queue are replayed to invalidate the appropriate entries in the TLB. This occurs as a part of the powering up of the core).
With respect to claim 7, Walker fails to explicitly teach of wherein the storage array is an instruction cache configured to store one or more instructions that are retrievable by the processor core for execution.
However, Bodas teaches of wherein the storage array is an instruction cache configured to store one or more instructions that are retrievable by the processor core for execution (fig. 1; paragraph 33; where the L0 which includes an instruction cache is being power managed).

It would have been obvious to one of ordinary skill in the art having the teachings of Walker, Bodas, and Griffin before the time of the effective filing of the claimed invention to power manage multiple caches using one queue in the combination of Walker, Bodas, and Griffin as taught in Bodas.  Their motivation would have been to more efficiently manage the coherency during power down operation (Bodas, paragraph 11).
With respect to claim 9, Walker teaches of the wherein the power management circuit is configured to: receive, while the first processor core is in the idle state, a second set of invalidation requests directed to the first processor core to invalidate a set of entries of a cache of the first processor core (fig. 3; paragraph 35; where invalidation requests are received for the TLB while the processor core is powered down);
store second invalidation information indicative of the second set of invalidation requests (fig. 2-3; paragraph 28, 35; where queue 235 stores the invalidation requests that are received when the processor core is powered down); and 
prior to the first processor core being in the run state, invalidate the set of entries of the cache based on the second invalidation information (fig. 4; paragraph 12, 38-40; where the TLB is repopulated and then the invalidation requests stored in the queue are replayed to invalidate the appropriate entries in the TLB. This occurs as a part of the powering up of the core).
With respect to claim 11, Walker teaches of wherein the hardware integrated circuit further comprises: an invalidation buffer, wherein the power management circuit is configured to store the first and second invalidation information in the invalidation buffer (paragraph 28, 50; 
wherein the first invalidation information specifies a first set of memory addresses and the second invalidation information specifies a second set of memory addresses (paragraph 50-51; where each entry of the L3 stores a shadow tag that is a physical address of the values that are cached in the entries of the L2), and
wherein the invalidation buffer stores indications that the first set of memory addresses is associated with the storage array and the second set of memory addresses is associated with the cache (paragraph 50-51; where each entry of the L3 stores a shadow tag that is a physical address of the values that are cached in the entries of the L2 (claimed storage array and claimed cache).
With respect to claim 12, Walker teaches of wherein the power management circuit is configured to: track a number of invalidation requests received at the power management circuit (paragraph 12, 28, and 38; where the queue stores the invalidation requests and has a finite length and can overflow when the number of received invalidation requests exceeds the number of slots available); and 
in response to the number of invalidation requests satisfying a threshold value, invalidate all entries of the storage array prior to the first processor core operating in the run state (paragraph 12, 28, and 38; where when the queue overflows upon the occurrence of receiving more invalidation requests than the number of slots available, the entire TLB is invalidated).
With respect to claim 13, Walker teaches of wherein the storage array is a first translation lookaside buffer (TLB) (paragraph 13; where the cache is a TLB), and

Walker fails to explicitly teach of wherein the second processor core is configured to: modify data stored in an entry of a second TLB of the second processor core; and in response to modifying the data, issue an invalidation request directed to the first processor core to invalidate an entry of the first TLB that stores the data.
	However, Bodas teaches of wherein the second processor core is configured to: modify data stored in an entry of a cache the second processor core (paragraph 11).
The combination of Walker, Bodas, and Griffin teaches of wherein the second processor core is configured to: modify data stored in an entry of a second TLB of the second processor core; and in response to modifying the data, issue an invalidation request directed to the first processor core to invalidate an entry of the first TLB that stores the data (Walker, fig. 5; paragraph 24, 46-47; Bodas paragraph 11, 48; where in the combination a non powered down processor core writes/updates an entry in its TLB that resulting in an invalidation going out to every other core that contains that entry in its cache).
The reasons for obviousness are the same as indicated above with respect to claim 7.
With respect to claim 14, Walker teaches of wherein the power management circuit is configured to: after invalidating the set of entries of the storage array, transition the first processor core to the run state (fig. 4, 8; paragraph 36-40, 63-64; where after the cache probes are replayed to invalidate corresponding entries the core is powered up and begins execution of instructions).
With respect to claim 15, Walker teaches of wherein the power management circuit includes an override circuit that is configured to cause, in response to a debug value being set, the power management circuit to invalidate all entries of the storage array prior to the first processor core operating in the run state (paragraph 12, 28, 38; where in response to an overflow of the queue (debug value being set) all the entries in the TLB are invalidated).
With respect to claim 17, Walker teaches of the limitations cited and described above with respect to claim 6 for the same reasoning as recited with respect to claim 6.
With respect to claim 18, Walker teaches of detecting, by the power management circuit, that the processor core has transitioned to a powered-off state in which the processor core is power gated (paragraph 2, 28, 34-35; where the processor core is powered-down);
while the processor core is in the powered-off state, the power management circuit: receiving a second set of invalidation requests directed to the processor core to invalidate a second set of entries of the storage array of the processor core (fig. 3; paragraph 35; where invalidation requests are received for the TLB (claimed storage array) while the processor core is powered down); and
storing second invalidation information that is indicative of the second set of invalidation requests (fig. 3; paragraph 35; where invalidation requests are received for the TLB while the processor core is powered down); and
prior to the processor core operating in the run state, the power management circuit invalidating the second set of entries of the storage array based on the second invalidation information (fig. 4; paragraph 12, 38-40; where the TLB is repopulated and then the invalidation 
With respect to claim 19, Walker fails to explicitly teach of wherein the processor core transitions from the idle state to the powered-off state and from the powered-off state to the run state.
However, Bodas teaches of wherein the processor core transitions from the idle state to the powered-off state and from the powered-off state to the run state (fig. 5; paragraph 56-58; where the processor goes from the C1+ state to C3 state back to the operational state).
Walker, Bodas, and Griffin are analogous art because they are from the same field of endeavor, as they are directed to retain coherency during power down operations.
It would have been obvious to one of ordinary skill in the art having the teachings of Walker, Bodas, and Griffin before the time of the effective filing of the claimed invention to incorporate multiple reduced power modes of Bodas in the combination of Walker, Bodas, and Griffin.  Their motivation would have been to conserve more power in the system.
With respect to claim 21, Bodas teaches of wherein the power management circuit comprises: a power state machine configured to transition the processor core from the run state to the idle state (fig. 3-4; paragraph 36, 53-54; where the integrated circuitry identifies the snoop queue is full and causes the processor core to wake up.  These steps processed by the integrated circuitry makeup a state machine); and
an invalidation buffer configured to store the first invalidation information (fig. 3-4; paragraph 36, 42-43, 48; where the integrated circuitry stores the invalidation snoops to the deferred queues.  As the deferred queues are communicatively coupled with the integrated 
The reasons for obviousness are the same as those indicated above with respect to claim 1.
Claims 2-3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Bodas, and Griffin as applied to claim 1 above and in further view of White et al. (US 5,737,756).
With respect to claim 2, the combination of Walker, Bodas, and Griffin fails to explicitly teach of an invalidation counter, wherein the power management circuit is configured to increment a value of the invalidation counter in response to receiving an invalidation request of the first set of invalidation requests directed to the processor core.
However, White teaches of an invalidation counter, wherein the power management circuit is configured to increment a value of the invalidation counter in response to receiving an invalidation request of the first set of invalidation requests directed to the processor core (column 15, lines 25-41; where the invalidation queue has a counter that is incremented when an entry is added).
Walker, Bodas, Griffin, and White are analogous art because they are from the same field of endeavor, as they involve cache invalidation.
It would have been obvious to one of ordinary skill in the art having the teachings of Walker, Bodas, Griffin, and White before the time of the effective filing of the claimed invention incorporate the invalidation counter of White in the queues of the combination of Walker, Bodas, and Griffin.  Their motivation would have been to more efficiently track the status of the queue (White, column 15, lines 25-41).
With respect to claim 3, the combination of Walker, Bodas, Griffin, and White teaches of wherein the power management circuit is configured to: determine that an overflow has occurred in the invalidation counter; and in response to determining that the overflow has occurred, invalidate all entries of the storage array prior to the processor core operating in the run state (Walker, paragraph 13, 28, 38; White, column 15, lines 25-41; where in the combination an overflow occurs, as the counter of White tracks the status of Walker’s queue, the overflow is evident from the counter.  In response to the overflow, all entries of the TLB are invalidated).
The reasons for obviousness are the same as those indicated with respect to claim 2.
With respect to claim 22, Walker teaches of invalidate entries of an invalidation buffer that store a set of memory addresses identified by received invalidation requests (paragraph 38; where when the queue holding the invalidation requests has overflowed, the queue is cleared and the TLB entries are invalidated).
The combination of Walker, Bodas, and Griffin fails to explicitly teach of wherein to discard the first invalidation information, the power management circuit is configured to: reset a value of an invalidation counter used to track a number of invalidation requests that is received while the processor core is in the idle state.
However, White teaches of a counter that tracks the number of invalidations present in the invalidation queue (column 15, lines 25-41; where the invalidation queue has a counter that tracks the number of pending invalidations in the queue).
The combination of Walker, Bodas, Griffin, and White teaches of wherein to discard the first invalidation information, the power management circuit is configured to: reset a value of an invalidation counter used to track a number of invalidation requests that is received while the 
The reasons for obviousness are the same as those indicated with respect to claim 2.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Bodas, and Griffin to claim 9 above and in further view of Whittaker et al. (US 5,689,680).
With respect to claim 10, Walker teaches of wherein the hardware integrated circuit further comprises: a first invalidation buffer, wherein the power management circuit is configured to store the first invalidation information in the first invalidation buffer, wherein the first invalidation information specifies a first set of memory addresses (paragraph 28, 50-51; where L3 cache is used to implement the retention region and stores shadow tags for the L2 cache that include the physical addresses of the values that are cache in the entries of the L2 cache);
wherein the second invalidation information specifies a second set of memory addresses (paragraph 50-51; where L3 cache is used to implement the retention region and stores shadow tags for the L2 cache that include the physical addresses of the values that are cache in the entries of the L2 cache)
The combination of Walker and Bodas fails to explicitly teach of a second, separate invalidation buffer, wherein the power management circuit is configured to store the second invalidation information in the second invalidation buffer.
However, Whittaker teaches of a second, separate invalidation buffer, wherein the power management circuit is configured to store the second invalidation information in the second 
Walker, Bodas, and Whittaker are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Walker, Bodas, and Whittaker before the time of the effective filing of the claimed invention to incorporate bit-sliced construction of the cache of Whittaker in the combination of Walker and Bodas.  Their motivation would have been to increase the access speed of the cache (Whittaker column 7, lines 43-47).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Bodas, Griffin, and White as applied to claim 2 above, and further in view of Verdun (US 2005/0044448).
With respect to claim 4, the combination of Walker, Bodas, Griffin and White fails to explicitly teach of wherein the power management circuit is configured to: detect that the processor core is to transition to the idle state; and reset the value of the invalidation counter in response to detecting that the processor core is to transition to the idle state.
However, Verdun teaches of wherein the power management circuit is configured to: detect that the processor core is to transition to the idle state; and reset the value of the invalidation queue in response to detecting that the processor core is to transition to the idle state (fig. 2; paragraph 17; where the write tracking buffer is cleared).
The combination of Walker, Bodas, Griffin, White and Verdun teaches of wherein the power management circuit is configured to: detect that the processor core is to transition to the idle state; and reset the value of the invalidation counter in response to detecting that the 
Walker, Bodas, Griffin, White, and Verdun are analogous art because they are from the same field of endeavor, as they involve cache invalidation.
It would have been obvious to one of ordinary skill in the art having the teachings of Walker, Bodas, Griffin, White, and Verdun before the time of the effective filing of the claimed invention incorporate the clearing of the queue and counter of the combination of Walker, Bodas, Griffin, and White as taught in Verdun.  Their motivation would have been to ensure the accuracy of the invalidations being tracked.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, and 16 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138